Title: To Thomas Jefferson from Thomas Pinckney, 5 July 1793
From: Pinckney, Thomas
To: Jefferson, Thomas



Dear Sir
London 5th. July 1793

  The inclosed copy of additional Instructions to the Commanders of British men of War and Privateers will shew the farther embarrassment to which our commerce will be subjected in the present War. These instructions though dated the eighth of June were not finally issued to the Admiralty till the 28th. Lord Grenville justifies them from the authority  of the writers on the law of nations particularly 2d. Vattell. 72. 73 and urges that by the doctrine there laid down they have not gone so far as they would have been justified in proceeding considering the prospect they have of reducing their enemy by such means, the instructions not extending to all kinds of provisions, nor to confiscation of those kinds that are mentioned. That the existing circumstances justifying them in considering grain as among contraband articles they come within the Proclamation issued by the President. That the French Government are in fact the only importers of grain into that country. That the measure was so guarded by directing the property to be paid for together with the freight that the owners could suffer no loss, a liberal price being always allowed in these cases, and he was hopeful the matter would be so conducted as to give satisfaction to the parties concerned. I urged every argument that suggested itself to me in support of the neutral rights which I contended were injured in this instance, pointed to inconveniencies that would attend the execution of the instructions and urged that the case put by Vattell of a well grounded hope of reducing the enemy by famine did not exist provisions being now cheaper in the Ports of France than in those of England. Ld. G. on being asked said Spain would pursue the same line of conduct and upon it being objected that even their late Convention with Russia did not extend to this object, he answered that though it was not expressly mentioned it was fully understood by both parties to be within the intention of it. At the close of the conversation I told him I should transmit these instructions to you accompanied by his reasons in their justification. Although I thought it right to say all I could in support of the neutral rights, yet I am of opinion, that if they pay a liberal price the measure will be beneficial to our Grain trade, by opening their ports to us here when corn is under the act of parliament price, and if they extend it to the West Indies, giving our cargoes there, admission in our own bottoms. Lord Grenville spoke in high terms of approbation of the Answer to Mr. Hammond’s memorials which he received by the Packet. I have presented to the Austrian and Prussian Ministers here as well as to the Secretary of State copies of the Presidents Proclamation accompanied by the inclosed note. I forward by this opportunity copies of two conventions entered into between this country and Russia and another with Sardinia. I am informed another treaty either is or will soon be compleated with Austria, by which Great Britain will be fully embarked in all the plans of the combined Crowns. My letter of the 22d. April gave notice of the intentions of this Cabinet to enter into such measures, and all their conduct since seems consonant thereto. France, I am well informed would have given them Carte blanche to detach them from the Confederacy, but they refused to treat. Several regiments are under orders to embark from Ireland, I have no certainty of their  destination, they are said to be for the Continent of Europe, but have been hitherto detained by the internal disturbances which have not totally subsided. A Treaty has been entered into between the King of Great Britain and the Prince of Hesse Cassel for the hire of 8000 Hessian Troops to serve in any part of Europe. The Swedish Minister at the Hague has imparted to that Court the intention of their Government to send convoys for the protection of their trade and I believe the same notification has been made here though it is not yet published. Mr. Cutting has not yet been able to procure a neutral Vessel to go to Lisbon his present idea therefore is to embark in a British Vessel which will sail soon under convoy for that Port. I have the honor to be with the utmost respect Dear Sir Your most faithful & obedient Servant

Thomas Pinckney

